In re State Farm Mutual Auto Ins. Co.; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Calca-sieu, 14th Judicial District Court Div. D, No. 2006-4212; to the Court of Appeal, Third Circuit, No. CW 09-01368.
*1016Granted. The trial court erred in finding plaintiff’s claims for penalties and attorney-fees should not be included in calculating the amount of plaintiffs cause of action for purposes of La.Code Civ. P. art. 1732(1). See Cambridge Corner Corp. v. Menard, 525 So.2d 527, 530 (La.1988). Accordingly, the judgment of the trial court striking relator’s jury trial is reversed, and the case is remanded to the trial court for further proceedings.